73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Eduardo Perez HERNANDEZ, Petitioner-Appellant,v.John HAHN, Warden, Respondent-Appellee.
No. 95-7164.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 12, 1995.Decided:  December 21, 1995.

Eduardo Perez Hernandez, Appellant Pro Se.  Nicholas Stephan Altimari, Office of the United States Attorney, Richmond, VA, for Appellee.
Before HALL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hernandez v. Hahn, No. CA-95-160 (E.D. Va.  June 28, 1995).  We therefore grant Appellant's motion to amend his informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED